Citation Nr: 1530917	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-09 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to July 1952.  The Veteran died in June 1988.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

During the course of the appeal, the case was transferred to the RO in Muskogee, Oklahoma, for additional development, as all claims involving alleged mustard gas or Lewisite exposure are centrally processed at that RO.


VACATE

A longitudinal review of the record reveals that the appellant sought to reopen a claim of entitlement to service connection for the cause of the Veteran's death in April 2004 and April 2005.  In an August 2005 rating decision, the RO reopened and denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant perfected an appeal of that decision.

In February 2014, the Board remanded this matter for additional development.  In October 2014, the Board issued a decision which denied reopening the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, based on a Joint Motion for Remand (Joint Motion) dated in April 2015, the Court issued an Order remanding this case for compliance with the Joint Motion. 

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her attorney, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  Here, the Court remanded the matter of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death, based on the Joint Motion's finding that the Board failed to provide adequate reasons and bases regarding consideration of the appellant's lay evidence during the June 2014 Board hearing.  Therefore, the Joint Motion found that the Board, in its' October 2014 decision, failed to consider this presumptively credible lay evidence, which rendered the statement of reasons or bases inadequate regarding the new and material evidence analysis.  Accordingly, in order to prevent prejudice to the appellant, the October 2014 Board decision that denied reopening the claim of entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if that the October 2014 decision by the Board had never been issued.


FINDINGS OF FACT

1. In a March 1990 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.
 
2.  New evidence associated with the claims file since the March 1990 Board decision, when considered by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.

3.  The Veteran's certificate of death lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of secondary metastatic adenocarcinoma of colon.  Other significant conditions were listed as metastatic disease of the bone and liver.

4.  At the time of his death, service connection was not in effect for any disorder.

5.  The probative evidence of record does not show that the listed causes of the Veteran's death or diabetes mellitus are related to his period of active military service.


CONCLUSIONS OF LAW

1.  The Board's March 1990 decision, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7104 (West 2014). 

2.  As evidence received since the Board's March 1990 denial is new and material, the criteria for reopening the appellant's claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A disability incurred in or aggravated by service, or presumed to have been incurred in service, did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1113, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

As an initial matter, the Board is taking action favorable to the appellant by reopening the claim of entitlement to service connection for the cause of the Veteran's death.  As such, that portion of the decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the appellant's claim of entitlement to service connection for the cause of the Veteran's death, the appellant was provided a notification letters in August 2004, April 2005, June 2005, June 2010, and December 2010 that satisfied the duty to notify provisions after the initial adjudication of this matter in August 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009).  However, after the notice letters were provided to the appellant, the claim was readjudicated in a March 2011 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (finding that VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  

Next, VA has a duty to assist the appellant in the development of her claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has repeatedly attempted to obtain service treatment records and service personnel records; assisted the appellant in obtaining evidence; and afforded her the opportunity to present testimony, written statements, and evidence.  The appellant submitted multiple written statements and private treatment records as well as provided testimony at a June 2014 Board videoconference hearing.  

The Board is cognizant that a copy of the Veteran's service treatment records and service personnel records from his period of active duty has not been associated with the record.  A sole October 1951 morning report was found and associated with the record in 1989.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The RO has repeatedly attempted to obtain the Veteran's service treatment records, receiving multiple responses that the service treatment records were unavailable for review, as they were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In a January 2011 VA Memorandum, the RO also made a formal finding regarding the unavailability of the Veteran's service personnel records, noting that all efforts to obtain the information had been exhausted and that any further efforts to obtain the information would be futile.  The RO sent letters to the appellant in July 2010 and January 2011 advising her of the 1973 fire that destroyed the service treatment records of many serviceman, as well as that the Veteran's service personnel records were unavailable.  In addition, evidence of record clearly shows that the appellant has been aware of the unavailability of the Veteran's service treatment records for many years.  Finally, the RO's attempts to verify mustard gas/Lewisite exposure in March 2011 were unsuccessful, as the VA Mustard Gas Manager and the Department of Defense were unable to ascertain any exposure based on the information provided.

The Board acknowledges that VA has a heightened duty to assist the appellant in developing her claim since the vast majority of the Veteran's service records were lost in the 1973 fire at NPRC.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The appellant was not provided a VA medical opinion with respect to her cause of death claim.  VA's duty to assist specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.326.  In the context of dependency and indemnity compensation claims, provision of a medical opinion or other medical analysis is pursuant to 38 U.S.C.A. § 5103A(a) rather than the above cited statute and regulations which pertain only to claims for disability compensation.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Here, a medical opinion is not needed.  There is no evidence of record, other that the appellant's assertions, that the Veteran's listed causes of death or another claimed disorder, diabetes mellitus, were related to service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that the Board has no obligation to obtain a medical opinion when there is no competent evidence that the appellant's disability or symptoms are associated with his service).  Accordingly, it is not necessary to obtain a medical opinion in order to decide this claim.

The appellant's claim was previously before the Board in February 2014 and remanded for additional evidentiary development, to include scheduling the requested Board hearing.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Unappealed rating decisions by the Board are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  In addition, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Historically, the appellant originally filed a claim of entitlement to service connection for the cause of the Veteran's death in 1989.  In a July 1989 rating decision, notice of which was mailed to the appellant that same month, the RO denied that claim, finding that the Veteran's cause of death, colon cancer, was not shown to have been incurred in or aggravated by service and was not shown to have developed within the presumptive period.  In addition, the RO found that colon cancer was not shown to be related to residuals of any possible shell fragment wound to the back and/or chest area received in combat in Korea.

The appellant appealed the decision to the Board.  In a March 1990 decision, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death, finding that the Veteran died in June 1988 from carcinoma of the colon with metastatic disease of the bone and liver, which was first shown many years after service discharge and was not related to any incident of service origin.  The Board found that a service incurred disorder did not cause the fatal colon cancer or contribute substantially or materially to the Veteran's death.  The Board further highlighted that service treatment records were unavailable and that the only available service information was a morning report showing that the Veteran apparently received medical treatment without hospitalization in October 1951.  The Board noted that the Veteran's cause of death could not reasonably be attributed to his Korean Conflict service.  Finally, the Board indicated that residuals of a claimed shell fragment wound were not shown after service and were in no way associated with colon cancer in any event.  The appellant did not appeal this determination of the Board to the Court.

In April 2004 and April 2005 statements, the appellant sought to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  In her petition to reopen her claim, the appellant is now claiming that the Veteran's death was related to in-service mustard gas/Lewisite exposure during basic training, as well as while he was stationed in Korea.  She further asserted that the Veteran's documented in-service injury in the October 1951 morning report of record caused his fatal disorder of colon or rectum cancer.  These theories of entitlement were not previously considered by the RO.  The appellant asserts that her claim should be treated as a new claim instead of claim to reopen, as research from the National Academy of Science Institute of Medicine concerning the health effects of mustard gas/Lewisite did not exist until 1993.  However, the Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Thus, new and material evidence is required to reopen the issue of entitlement to service connection for the cause of the Veteran's death as a result of cardiopulmonary arrest secondary to metastatic carcinoma of the colon.

This appeal arises from the RO's August 2005 rating decision that reopened and denied the appellant's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the March 1990 Board decision includes multiple written statements from the appellant and her representative; responses from NPRC in July 2010 and December 2010 that the record was fire related and that service treatment records and service personnel records were not found; a January 2011 VA Memorandum showing a formal finding regarding the unavailability of the Veteran's service personnel records; a March 2011 response from the Department of Defense indicating that it was not able to ascertain any chemical exposure for the Veteran during service based on the information provided; private treatment records concerning the appellant's own health conditions; VA examination reports evaluating the appellant's health conditions dated in 1998; and a transcript of the June 2014 hearing before the Board. 

During the June 2014 hearing before the Board, the appellant testified that the Veteran had informed her that he was exposed to mustard gas or some other chemicals while in service.  The appellant testified that the Veteran told her he had been struck with mustard gas and it "tore up his chest and burls on his ears."  She also reported that the Veteran had bumps, scars, and burns on his chest.  The appellant further testified that, during their marriage, the Veteran had itching, burning, and blistering on his chest from mustard gas exposure.

Evidence received since the March 1990 Board decision is "new" in that it was not of record at the time of the March 1990 Board decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the possible incurrence of in-service mustard gas exposure.  When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In written statements of record and during the June 2014 hearing before the Board, the appellant asserted that the Veteran's death was related to a possible shell fragment wound to the behind and/or chest area received in combat in Korea or to in-service mustard gas/Lewisite exposure during basic training, as well as while he was stationed in Korea.  She further asserted that the Veteran's documented in-service injury in the October 1951 morning report of record caused his fatal disorder of colon cancer.  During the June 2014 hearing before the Board, the appellant testified that the Veteran was "shot in the behind and he was also struck with mustard gas that really tore up his chest and burls on his ears".  She commented that the Veteran's chest was scarred from being hit with mustard gas or with shrapnel.  It was indicated that the Veteran had problems breathing, as well as burning and itching for years until he died.  The appellant also reported that a fellow serviceman had told her that the Veteran was shot in the rectum, was hospitalized in bed number 13 in a camp, had the bullet removed, and was treated for wounds in his chest. 

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  38 C.F.R. § 3.312. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as diabetes mellitus and malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Veterans who underwent full-body exposure to a vesicant agent, include those exposed during field or chamber testing.  VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.F.20.c.  The determination of whether or not a veteran was actually exposed to the specified vesicant agents is a question of fact for the Board to determine after full development of the facts, including an evaluation of the credibility of the veteran's statements in light of all the evidence in the file.  See Pearlman v. West, 11 Vet. App. 443 (1998).

Full body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of certain listed cancers is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316(a)(2).  Colon, bone, and liver cancer are not among the listed conditions in 38 C.F.R. § 3.316 as associated with exposure to mustard gas.  However, regulations governing presumptive service connection for full body exposure to nitrogen, sulfur mustard, or Lewisite do not preclude a veteran from establishing service connection with proof of actual direct causation.  See generally Combee v. Brown, 34 F.3d 1039 (1994).

As noted above, service personnel records and service treatment records are not available.  Attempts to verify claimed mustard gas and other chemical exposures were also unsuccessful.  Probative evidence of record simply does not establish that the Veteran had in-service chest and/or rectum injuries or was exposed to mustard gas or any other chemicals during service.  A sole October 1951 morning report was found and associated with the record in 1989, showing that the Veteran apparently received medical treatment.  Unlike other veterans on the list that were shown to be transferred to a specific hospital, the morning report simply listed the Veteran's name, serial number, and rank under the date of October 21, 1951.  

In a March 1984 hearing transcript, the Veteran indicated that he sustained a shell fragment wound to the right lateral posterior chest area during service in Korea in October 1951.  The Veteran was observed to have a slightly raised scar about 2 1/2 inches long and about 3/4 of an inch wide.  The Veteran indicated that the wound had not been x-rayed but was "jumpy" and bothered him.  He reported that he was issued three Purple Heart awards, to include for shrapnel wounds to the chest and under the eye, but did not have a copy of his service discharge papers.  Service connection for residuals of a shell fragment wound of the chest was denied by a decision of the Board in December 1985.

Post-service private and VA treatment records dated in 1979 first showed findings of diabetes mellitus, as well as multiple other nonservice-connected disorders.

The Veteran died in June 1988.  His certificate of death lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of secondary metastatic adenocarcinoma of colon.  Other significant conditions were listed as metastatic disease of the bone and liver.  An autopsy was not performed.  At the time of the Veteran's death, service connection was not in effect for any disorder.

In a May 1989 lay statement, a fellow serviceman who served in Korea with the Veteran indicated that the Veteran had been shot in the "behind" while on patrol duty in October 1951.

Service connection for the cause of the Veteran's death is not warranted.  As an initial matter, there is no factual basis in the record that colon cancer was incurred during service, or manifested as a chronic disease within a year thereafter, or for decades after his discharge from service in 1952. 

Post-service medical evidence of record first showed findings of diabetes mellitus and colon cancer many years after the Veteran's separation from active service.  The passage of many years between discharge from active service and the lack continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record clearly reflects that no endocrine disorder or type of cancer was manifested to a compensably disabling degree within the first year after the Veteran completed his active service in 1952.  Moreover, in this case, the record does not include any probative medical evidence or opinion showing a causal relationship between the Veteran's fatal disorders or diabetes mellitus, and his active military service.  

Claims based on chronic effects of exposure to mustard gas and Lewisite are predicated on full-body exposure to nitrogen or sulfur mustard or to Lewisite and on the development of certain specific diseases.  38 C.F.R. § 3.316.  Evidence of record clearly showed that attempts to verify asserted mustard gas exposure were unsuccessful.  Even if he was exposed, full-body exposure has not been shown, and his cause of death, colon cancer, is not among those enumerated in 38 C.F.R. § 3.316.  Evidence is also against a finding that the Veteran was exposed to any other chemicals during active service, to include while stationed in Korea.

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed causes of death or diabetes mellitus were causally related to events during his active service.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.316.

In support of her claim, the appellant referenced medical treatise excerpts about the health effects of mustard gas in a June 2006 statement.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the assertions made by the appellant are of very little probative value, as they were general in nature and were not accompanied by a copy of the actual treatise materials or by the opinion of any medical expert. 

The appellant's statements that the cause of the Veteran's death was related to claimed in-service injuries, mustard gas exposure, or other chemical exposure are not competent and draw medical conclusions, which the appellant is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's cause of death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for the cause of Veteran's death is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any condition listed on the Veteran's death certificate or diabetes mellitus was related to his military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


